Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The instant application having Application No. 15/968,373 has claims 1-27 pending in the application filed on 05/01/2018; there are 3 independent claims and 24 dependent claims, all of which are ready for examination by the examiner.

Response to Arguments

This Office Action is in response to applicant’s communication filed on November 3, 2020 in response to PTO Office Action dated August 4, 2020.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Interpretation

35 USC § 112(f) Interpretation of Independent Claims 1 and 21
With reference to the amendments to the independent claims 1 and 21 (dated November 3, 2020), the independent claims 1 and 21 are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.

Claim Rejections


Claim Rejections - 35 USC § 103

 35 USC § 103 Rejection of claims 1-27


Applicant's arguments filed on 11/03/2020 with respect to the claims 1-27 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.



.Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bellorado et al (US PGPUB 20160124848) in view of Lee et al (US PGPUB 20150006792) and in view of Kim et al (US PGPUB 20160098201). 

As per claim 1:
Bellorado teaches:
“A controller comprising” (Paragraph [0007] (a controller includes)) 
“a selector selecting hot data among data corresponding to each of the plurality of map data based on the deviations” (Paragraph [0056] and Paragraph [0057] (the temperature determiner determines a temperature for write data received from a host and several methods may be used to determine the temperature of the valid pages including a counter may be used such that the temperatures of the LBA pages are determined by their write count relative to a threshold))
“a detector detecting one or more hot pages storing the hot data” (Paragraph [0056] and Paragraph [0057] (the temperature determiner determines a temperature for write data received from a host like a  data is hot if it will be invalidated or otherwise overwritten shortly in the future))
“and a processor controlling a memory device to perform a garbage collection operation based on the hot pages” (Paragraph [0058] (the garbage collector performs a garbage collection process to reduce the write amplification, the garbage collector may use several schemes that use both the number of valid pages and their temperature to identify victim blocks)).
Bellorado does not EXPLICITLY discloses: a counter counting a number of accesses to each of a plurality of map data in a first group at a first period and a number of accesses to each of the plurality of map data in a second group at a second period; and obtaining a deviation between the number of accesses to each of the plurality of map data in the first group counted at the first period and the number of accesses to each of the plurality of map data in the second group counted at the second period; an address manager recording in a table the number  of accesses to the map data and the deviation value of the map data.
However, Lee teaches:
“a counter counting a number of accesses to each of a plurality of map data in a first group at a first period and a number of accesses to each of the plurality of map data in a second group at a second period” (Paragraph [0045] and Paragraph [0048] (the counting module will count for each block a number of executed read operations directed to constituent memory cells of each block where each reference count number may be determined in accordance with the page-groups included in a given memory block over a given time period))
“and obtaining a deviation between the number of accesses to each of the plurality of map data in the first group counted at the first period and the number of accesses to each of the plurality of map data in the second group counted at the second period” (Paragraph [0047] and Paragraph [0048] (the field of read count numbers may be stored in the storage device in the form of a read refresh table that tracks the different read count numbers for each page-group and compares one or more read count number(s) (obtain a deviation) provided by the counting module with each one of a plurality of reference count numbers)).
Also Kim teaches:
“an address manager storing a table, in which the numbers of accesses to and the deviations of the plurality of map data are recorded by using the plurality of map data as indexes” (Paragraph [0039], Paragraph [0042] and (Paragraph [0043] (a data inspection operation based on an access count table, the common access count for the plurality of regions under the integrated management may be the sum of the access counts of the plurality of regions and the common access count for the plurality of regions may be indexed by the common hash value)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Bellorado, Lee and Kim for “a counter counting a number of accesses to each of a plurality of map data in a first group at a first period and a number of accesses to each of the plurality of map data in a second group at a second period; and obtaining a deviation between the number of accesses to each of the plurality of map data in the first group counted at the first period and the number of accesses to each of the plurality of map data in the second group counted at the second period; an address manager storing a table, in which the numbers of accesses to and the deviations of the plurality of map data are recorded by using the plurality of map data as indexes” as page-group data like a number of read operation directed thereto in the context of current flash memory device characteristics may be appropriately managed in memory to improve reliability and performance of the memory system  (Lee, Paragraph [0089]) and to efficiently use the capacity of the memory, the processor may manage the access counts of the plurality of regions of the nonvolatile memory apparatus in an integrated way (Kim, Paragraph [0042]). 
Therefore, it would have been obvious to combine Bellorado, Lee and Kim.

As per claim 2:
Bellorado, Lee and Kim teach the controller as specified in the parent claim 1 above. 
Lee further teaches:
“wherein the selector selects data corresponding to map data having the deviation of a predetermined threshold or greater as the hot data” (Paragraph [0004] (comparing the read count number with a reference count threshold among a set of reference count thresholds associated with the page-group and upon determining that the read count number exceeds the reference count threshold)).

As per claim 3:
Bellorado, Lee and Kim teach the controller as specified in the parent claim 2 above. 
Bellorado further teaches:
“wherein the processor determines the hot pages as invalid pages” (Paragraph [0056] (the temperature determiner determines a temperature for write data received from a host and if data is hot if it will be invalidated)).

As per claim 4:
Bellorado, Lee and Kim teach the controller as specified in the parent claim 3 above. 
Bellorado further teaches:
“wherein the processor determines a page, In which the hot data Is most recently programmed, as a valid page” (Paragraph [0060] (the temperature identifier identifies the temperature of the written data for the valid pages by using a count value of the write counter and thus, the temperature of the data for the valid pages is determined as cold data or hot data)).

As per claim 5:
Bellorado, Lee and Kim teach the controller as specified in the parent claim 3 above. 
Bellorado further teaches:
“wherein the processor selects a victim memory block according to a number of valid pages in each of the plurality of memory blocks based on the determination” (Paragraph [0007] (a controller suitable for determining valid pages from among the plurality of pages based on data temperature, and performing a garbage collection process based on a number of valid pages)).

As per claim 6:
Bellorado, Lee and Kim teach the controller as specified in the parent claim 1 above. 
Bellorado further teaches:
“wherein the selection unit selects data corresponding to map data having the deviation smaller than a predetermined threshold as cold data” (Paragraph [0057] and Paragraph [0060] (a counter may be used such that the temperatures of the LBA pages are determined by their write count relative to a threshold and thus, the temperature of the data for the valid pages is determined as cold data or hot data)).

As per claim 7:
Bellorado, Lee and Kim teach the controller as specified in the parent claim 1 above. 
Lee further teaches:
“wherein the address manager stores the table by units of map segments” (Paragraph [0037] (the address mapping module may be used to map certain logical addresses defined by the file system (segment) of the host onto the physical address)).

As per claim 8:
Bellorado, Lee and Kim teach the controller as specified in the parent claim 7 above. 
Bellorado further teaches:
“wherein the processor controls the memory device to periodically flush the table into the memory device” (Paragraph [0064] and Paragraph [0065] (for each of a plurality of blocks in the memory device, the memory controller performs the garbage collection operation (flush the table) for data to be written in the memory device)).
As per claim 9:
Bellorado, Lee and Kim teach the controller as specified in the parent claim 1 above. 
Bellorado further teaches:
“wherein the processor controls the memory device to program the hot data only into a hot memory block region of the memory device” (Paragraph [0056] (based on the temperature determined by the temperature determiner, hot data and cold data are stored in the different location of the memory device)).

As per claim 10:
Bellorado, Lee and Kim teach the controller as specified in the parent claim 9 above. 
Bellorado further teaches:
“wherein the hot memory block region is a region, in which only the hot data is programmed” (Paragraph [0056] (hot data may be stored in the cache of the memory device, and cold data is stored in the regular drive of the memory device)).

As per claim 11:
Bellorado teaches:
“An operating method of a controller, the method comprising” (Paragraph [0006] and Paragraph [0007] (a method for management of the memory device which includes controller)) 
“selecting hot data among data corresponding to each of the plurality of map data based on the deviations” (Paragraph [0056] and Paragraph [0057] (the temperature determiner determines a temperature for write data received from a host and several methods may be used to determine the temperature of the valid pages including a counter may be used such that the temperatures of the LBA pages are determined by their write count relative to a threshold))
“detecting one or more hot pages storing the hot data” (Paragraph [0056] and Paragraph [0057] (the temperature determiner determines a temperature for write data received from a host like a  data is hot if it will be invalidated or otherwise overwritten shortly in the future))
“controlling a memory device to perform a garbage collection operation based on the hot pages” (Paragraph [0058] (the garbage collector performs a garbage collection process to reduce the write amplification, the garbage collector may use several schemes that use both the number of valid pages and their temperature to identify victim blocks)).
Bellorado does not EXPLICITLY discloses: counting a number of accesses to each of a plurality of map data in a first group at a first period and a number of accesses to each of the plurality of map data in a second group at a second period; and obtaining a deviation between the number of accesses to each of the plurality of map data in the first group counted at the first period and the number of accesses to each of the plurality of map data in the second group counted at the second period; storing a table, in which the numbers of accesses to and the deviations of the plurality of map data are recorded by using the plurality of map data as indexes.
However, Lee teaches:
“counting a number of accesses to each of a plurality of map data in a first group at a first period and a number of accesses to each of the plurality of map data in a second group at a second period” (Paragraph [0045] and Paragraph [0048] (the counting module will count for each block a number of executed read operations directed to constituent memory cells of each block where each reference count number may be determined in accordance with the page-groups included in a given memory block over a given time period))
“and obtaining a deviation between the number of accesses to each of the plurality of map data in the first group counted at the first period and the number of accesses to each of the plurality of map data in the second group counted at the second period” (Paragraph [0047] and Paragraph [0048] (the field of read count numbers may be stored in the storage device in the form of a read refresh table that tracks the different read count numbers for each page-group and compares one or more read count number(s) (obtain a deviation) provided by the counting module with each one of a plurality of reference count numbers)).
Also Kim teaches:
“storing a table, in which the numbers of accesses to and the deviations of the plurality of map data are recorded by using the plurality of map data as indexes” (Paragraph [0039], Paragraph [0042] and (Paragraph [0043] (a data inspection operation based on an access count table, the common access count for the plurality of regions under the integrated management may be the sum of the access counts of the plurality of regions and the common access count for the plurality of regions may be indexed by the common hash value)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Bellorado, Lee and Kim for “counting a number of accesses to each of a plurality of map data in a first group at a first period and a number of accesses to each of the plurality of map data in a second group at a second period; and obtaining a deviation between the number of accesses to each of the plurality of map data in the first group counted at the first period and the number of accesses to each of the plurality of map data in the second group counted at the second period; storing a table, in which the numbers of accesses to and the deviations of the plurality of map data are recorded by using the plurality of map data as indexes” as page-group data like a number of read operation directed thereto in the context of current flash memory device characteristics may be appropriately managed in memory to improve reliability and performance of the memory system  (Lee, Paragraph [0089]) and to efficiently use the capacity of the memory, the processor may manage the access counts of the plurality of regions of the nonvolatile memory apparatus in an integrated way (Kim, Paragraph [0042]). 
Therefore, it would have been obvious to combine Bellorado, Lee and Kim.

As per claim 12, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 2 above.

As per claim 13, the claim is rejected based upon the same rationale given for the parent claim 12 and the claim 3 above.

As per claim 14, the claim is rejected based upon the same rationale given for the parent claim 13 and the claim 4 above.

As per claim 15, the claim is rejected based upon the same rationale given for the parent claim 13 and the claim 5 above.

As per claim 16, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 6 above.

As per claim 17, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 7 above.

As per claim 18, the claim is rejected based upon the same rationale given for the parent claim 17 and the claim 8 above.

As per claim 19, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 9 above.

As per claim 20, the claim is rejected based upon the same rationale given for the parent claim 19 and the claim 10 above.

As per claim 21:
Bellorado teaches:
“A memory system comprising” (Paragraph [0006] ( a memory system including)) 
“a memory device for storing data” (Paragraph [0006] ( a memory device)) 
“and a controller comprising” (Paragraph [0007] ( a controller includes)) 
“a selector selecting whether the map data is hot data based on the deviation value” (Paragraph [0056] and Paragraph [0057] (the temperature determiner determines a temperature for write data received from a host and several methods may be used to determine the temperature of the valid pages including a counter may be used such that the temperatures of the LBA pages are determined by their write count relative to a threshold))
“a detector detecting one or more hot pages storing the hot data” (Paragraph [0056] and Paragraph [0057] (the temperature determiner determines a temperature for write data received from a host like a  data is hot if it will be invalidated or otherwise overwritten shortly in the future))
“a processor controlling the memory device to perform a garbage collection operation based on the hot pages” (Paragraph [0058] (the garbage collector performs a garbage collection process to reduce the write amplification, the garbage collector may use several schemes that use both the number of valid pages and their temperature to identify victim blocks)).
Bellorado does not EXPLICITLY discloses: a counter counting a number of accesses to each of a plurality of map data in a first group at a first period and a number of accesses to each of the plurality of map data in a second group at a second period; and obtaining a deviation between the number of accesses to each of the plurality of map data in the first group counted at the first period and the number of accesses to each of the plurality of map data in the second group counted at the second period; an address manager recording in a table the number  of accesses to the map data and the deviation value of the map data.
However, Lee teaches:
“a counter counting a number of accesses to each of a plurality of map data in a first group at a first period and a number of accesses to each of the plurality of map data in a second group at a second period” (Paragraph [0045] and Paragraph [0048] (the counting module will count for each block a number of executed read operations directed to constituent memory cells of each block where each reference count number may be determined in accordance with the page-groups included in a given memory block over a given time period))
“and obtaining a deviation between the number of accesses to each of the plurality of map data in the first group counted at the first period and the number of accesses to each of the plurality of map data in the second group counted at the second period” (Paragraph [0047] and Paragraph [0048] (the field of read count numbers may be stored in the storage device in the form of a read refresh table that tracks the different read count numbers for each page-group and compares one or more read count number(s) (obtain a deviation) provided by the counting module with each one of a plurality of reference count numbers)).
Also Kim teaches:
“an address manager recording in a table the number  of accesses to the map data and the deviation value of the map data” (Paragraph [0039], Paragraph [0042] and (Paragraph [0043] (a data inspection operation based on an access count table, the common access count for the plurality of regions under the integrated management may be the sum of the access counts of the plurality of regions and the common access count for the plurality of regions may be indexed by the common hash value)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Bellorado, Lee and Kim for “a counter counting a number of accesses to each of a plurality of map data in a first group at a first period and a number of accesses to each of the plurality of map data in a second group at a second period; and obtaining a deviation between the number of accesses to each of the plurality of map data in the first group counted at the first period and the number of accesses to each of the plurality of map data in the second group counted at the second period; an address manager recording in a table the number  of accesses to the map data and the deviation value of the map data” as page-group data like a number of read operation directed thereto in the context of current flash memory device characteristics may be appropriately managed in memory to improve reliability and performance of the memory system  (Lee, Paragraph [0089]) and to efficiently use the capacity of the memory, the processor may manage the access counts of the plurality of regions of the nonvolatile memory apparatus in an integrated way (Kim, Paragraph [0042]). 
Therefore, it would have been obvious to combine Bellorado, Lee and Kim.

As per claim 22, the claim is rejected based upon the same rationale given for the parent claim 21 and the claim 2 above.

As per claim 23, the claim is rejected based upon the same rationale given for the parent claim 22 and the claim 4 above.

As per claim 24, the claim is rejected based upon the same rationale given for the parent claim 23 and the claim 5 above.

As per claim 25, the claim is rejected based upon the same rationale given for the parent claim 21 and the claim 7 above.

As per claim 26, the claim is rejected based upon the same rationale given for the parent claim 25 and the claim 8 above.

As per claim 27, the claim is rejected based upon the same rationale given for the parent claim 21 and the claim 9 above.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kang et al, (US PGPUB 20160170872), an operation method a storage device including a nonvolatile memory and a memory controller configured to control the nonvolatile memory is provided. The operation method includes erasing memory cells of the nonvolatile memory using the memory controller and prohibiting an erase of the erased memory cells for a critical time using the memory controller.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571)272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kamal K Dewan/
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163